Citation Nr: 0410271	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  97-33 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for dependent's educational assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from January 1946 to 
January 1947, from August 1950 to August 1953, and from October 
1961 to August 1962.  The appellant is the veteran's widow.

This case initially came before the Board of Veterans' Appeals on 
appeal from a November 1997 rating decision by the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office (RO), 
denying the appellant entitlement to service connection for the 
cause of the veteran's death and eligibility for Chapter 35 
educational benefits.  In June 2000 the Board entitlement to 
service connection for the cause of the veteran's death and 
eligibility for Chapter 35 educational benefits.  The appellant 
appealed to the United States Court of Appeals for Veterans Claims 
(Court).  In August 2001 the Court vacated the Board's decision 
and granted the Secretary's unopposed motion for remand.  A 
subsequent Board decision in March 2003 denied the benefits 
sought.  However, as a result of the notification by the 
appellant's attorney of the impending submission of additional 
evidence, the Board vacated the March 2003 decision in April 2003.  
Additional evidence was thereafter obtained from the appellant and 
developed by the Board pursuant to then authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).   The case was remanded to the RO in 
August 2003 for further development to include consideration of 
all the evidence added to the record.  The case has since been 
returned to the Board and is now ready for appellate review.      



REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  See 38 U.S.C.A. § § 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).

The VCAA requires VA to notify the claimant and the claimant's 
representative of any information and any medical or lay evidence 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is also 
required to inform the claimant and the claimant's representative 
of which portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159 (b) (2003); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board remanded this case to the RO in August 2003 for further 
development to include a request that the veteran's records be 
reviewed by a specialist in order to obtain an opinion concerning 
the etiology of the cause of the veteran's death.  This action was 
completed in September 2003.  Subsequently in September 2003 the 
RO sent a letter to the appellant informing her of what actions 
had been taken on her claim and what actions she should take to 
assist the VA.  This letter was not sent to the appellant's 
current address of record and was retuned to the VA as 
undeliverable by the Postal Service.  This letter also contains 
incorrect information in that it pertains claims for service 
connection and increased ratings submitted by veterans.  In 
statements received in February 20004 the appellant and 
representative maintain that the VA has not complied with the 
VCAA.

Accordingly, this case is remanded for the following actions:

1.  The RO should ensure that all notification and development 
actions required by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. § 3.159 (2003).  The RO 
should notify the appellant of which portion of the evidence is to 
be provided by her and which portion of the evidence the VA will 
obtain on her behalf.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

She should be informed to submit all evidence in her possession 
relevant to her claims, which have not been submitted.  38 C.F.R. 
§ 3.159(b)(1).  She should also be informed of the pertinent 
information contained in the September 2003 letter that was 
returned to the VA.  

2.  Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted the appellant and her 
representative should be furnished a supplemental statement of the 
case and an opportunity to respond.  The case should then be 
returned to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





